DETAILED ACTION
This action is responsive to claims filed 29 December 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 January 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1-4, 7-11, 14, 22-28 and 36-42 were pending in the previous Office action mailed 30 September 2020.
Claims 2, 9, 23 and 37 have been canceled and claims 1, 8, 22, 28 and 36 have been amended.
Claims 1, 3-4, 7-8, 10-11, 14, 22, 24-28, 36 and 38-42 remain pending for examination.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 7-8, 10-11, 14, 22, 24-28, 36 and 38-42  have been considered but are moot in light of the Examiner’s Amendment provided below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Heather Kleinhardt (Reg. No. 72,784) on 10 February 2021.

The application has been amended as follows: 
1.	(Currently amended) A method for transmitting a service, comprising: 
sending, by a base station, to a terminal a switch message of a narrow bandwidth receiving mode, indicating the terminal to switch to a designated narrow bandwidth to receive information, wherein a width of the narrow bandwidth is smaller than a width of a system bandwidth; 
scheduling, by the base station, the terminal to switch to the system bandwidth or a bandwidth occupied by a pre-scheduled service to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted; and
sending downlink control information for the terminal in a physical downlink control channel on the narrow bandwidth, 
;
wherein the method further comprises: before sending, by the base station, the switch message of the narrow bandwidth receiving mode to the terminal, indicating the terminal to switch to the designated narrow bandwidth to receive information; 
sending to the terminal information relevant to the pre-scheduled service to the terminal, wherein the information relevant to the pre-scheduled service comprises at least one of: process identification information of the pre-scheduled service, periodic information of the pre-scheduled service, and information of a resource allocated by the base station for the pre-scheduled service;
sending a process identification of the pre-scheduled service and first time information of when the terminal switches to the system bandwidth or the bandwidth occupied by the pre- scheduled service, in downlink control information of a physical downlink control channel of the narrow bandwidth, wherein the downlink control information is used for triggering the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service;
sending second time information of when the terminal returns to the narrow bandwidth receiving mode, in the downlink control information, or transmitting a trigger signal for triggering the terminal to return to the narrow bandwidth receiving mode in a preset area of a physical downlink control channel of the system bandwidth; and 
scheduling the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service according to the first time information and the second time information, or according to the first time information and the trigger signal.  

2-3. 	(Canceled)  

4. 	(Currently Amended) The method of claim [[3]]1, wherein scheduling, by the base station, the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted, comprises: 
configuring, by the base station, information of a time interval during which the terminal is in the narrow bandwidth receiving mode and information of a time interval during which the terminal receives the pre-scheduled service, and sending to the terminal the information of the time interval during which the terminal is in the narrow bandwidth receiving mode and the information of the time interval during which the terminal receives the pre-scheduled service; and 
scheduling, according to the information of the time interval during which the terminal is in the narrow bandwidth receiving mode and the information of the time interval during which the terminal receives the pre-scheduled service, the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted.  

5-6. 	(Cancelled)  

7. 	(Previously presented) The method of claim 1, wherein: 
when the bandwidth occupied by the pre-scheduled service is the system bandwidth, the base station schedules the terminal to switch to the system bandwidth to receive the pre- scheduled service when the pre-scheduled service needs to be transmitted; 
when the bandwidth occupied by the pre-scheduled service is part of the system bandwidth, the base station schedules the terminal to switch to the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted; and 
when the bandwidth occupied by the pre-scheduled service is within the narrow bandwidth, when the pre-scheduled service needs to be transmitted, the base station schedules the terminal to switch to the bandwidth occupied by the pre-scheduled service in a physical downlink control channel of the narrow bandwidth to receive the pre-scheduled service, and indicates a modulation and coding scheme of the pre-scheduled service and a time-frequency domain resource occupied by the pre-scheduled service in downlink control information of the physical downlink control channel of the narrow bandwidth.

8. 	(Currently amended) A method for transmitting a service, comprising: 

switching, by the terminal, to the system bandwidth or a bandwidth occupied by a pre- scheduled service to receive the pre-scheduled service according to scheduling of the base station when the pre-scheduled service needs to be transmitted; and
receiving downlink control information for the terminal in a physical downlink control channel on the narrow bandwidth, 
wherein the downlink control information is in a terminal-specific search space corresponding to the terminal and uses a control channel element aggregation level corresponding to the terminal;
before receiving, by the terminal, the switch message of the narrow bandwidth receiving mode sent by the base station, and switching to the designated narrow bandwidth to receive information; 
receiving information relevant to the pre-scheduled service sent by the base station, wherein the information relevant to the pre-scheduled service comprises process identification information of the pre-scheduled service, periodic information of the pre-scheduled service and information of a resource allocated by the base station for the pre-scheduled service;
sending a process identification of the pre-scheduled service and first time information of when the terminal switches to the system bandwidth or the bandwidth occupied by the pre- scheduled service, in downlink control information of a physical downlink control channel of the narrow bandwidth, wherein the downlink control information is used for triggering the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service;
sending second time information of when the terminal returns to the narrow bandwidth receiving mode, in the downlink control information, or transmitting a trigger signal for triggering the terminal to return to the narrow bandwidth receiving mode in a preset area of a physical downlink control channel of the system bandwidth; and 
scheduling the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service according to the first time information and the second time information, or according to the first time information and the trigger signal.  

9-10. 	(Canceled)  

11. 	(Currently Amended) The method of claim [[10]]8, wherein switching, by the terminal, to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre- scheduled service according to the scheduling of the base station when the pre-scheduled service needs to be transmitted comprises: 
receiving information of a time interval during which the terminal is in the narrow bandwidth receiving mode and information of a time interval during which the terminal receives the pre-scheduled service, sent by the base station; and 
switching to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service according to the information of the time interval 

12-13. 	(Cancelled)  

14. 	(Previously presented) The method of claim 8, wherein when the bandwidth occupied by the pre-scheduled service is the system bandwidth, the terminal switches to the system bandwidth to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted; 
when the bandwidth occupied by the pre-scheduled service is part of the system bandwidth, the terminal switches to the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted; and 
when the bandwidth occupied by the pre-scheduled service is within the narrow bandwidth, when the pre-scheduled service needs to be transmitted, the terminal switches to the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service, and receives a modulation and coding scheme of the pre-scheduled service and a time-frequency domain resource occupied by the pre-scheduled service sent by the base station in downlink control information of a physical downlink control channel of the narrow bandwidth.  

15-21. 	(Cancelled) 


a processor, a storage, a transceiver and a bus, wherein the processor, the storage and the transceiver are connected through the bus, the transceiver is used for receiving and transmitting signals to communicate with a terminal, the storage is used for storing a set of program codes, and the processor is used for calling the set of the program codes stored in the storage to perform following operations: 
sending a switch message of a narrow bandwidth receiving mode to a terminal through the transceiver, indicating the terminal to switch to a designated narrow bandwidth to receive information, wherein a width of the narrow bandwidth is smaller than a width of a system bandwidth; 
scheduling the terminal to switch to the system bandwidth or a bandwidth occupied by a pre-scheduled service to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted; 
sending downlink control information for the terminal through the transceiver in a physical downlink control channel on the narrow bandwidth, 
wherein the downlink control information is in a terminal-specific search space corresponding to the terminal and uses a control channel element aggregation level corresponding to the terminal;
sending information relevant to the pre-scheduled service to the terminal through the transceiver before sending the switch message of the narrow bandwidth receiving mode to the terminal through the transceiver, indicating the terminal to switch to the designated narrow bandwidth to receive information, wherein the information relevant to the pre-scheduled service comprises process identification information of the pre-scheduled service, periodic information of the pre-scheduled service, and information of a resource allocated by the base station for the pre-scheduled service;
sending a process identification of the pre-scheduled service and first time information of when the terminal switches to the system bandwidth or the bandwidth occupied by the pre- scheduled service, in downlink control information of a physical downlink control channel of the narrow bandwidth, wherein the downlink control information is used for triggering the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service; 
sending second time information of when the terminal returns to the narrow bandwidth receiving mode, in the downlink control information, or transmitting a trigger signal for triggering the terminal to return to the narrow bandwidth receiving mode in a preset area of a physical downlink control channel of the system bandwidth; and 
scheduling the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service according to the first time information and the second time information, or according to the first time information and the trigger signal.

23-24. 	(Canceled)  

25.	(Currently Amended) The base station of claim [[24]]22, wherein the processor is specifically used for: 

scheduling the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service according to the information of the time interval during which the terminal is in the narrow bandwidth receiving mode and the information of the time interval during which the terminal receives the pre-scheduled service when the pre-scheduled service needs to be transmitted.

26. 	(Currently Amended) The base station of claim [[24]]22, wherein the processor is specifically used for: 
configuring, according to the periodic information of the pre-scheduled service, the terminal that is in the narrow bandwidth receiving mode to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service according to a time interval to receive the pre- scheduled service.  

27. 	(Canceled)  

28. 	(Previously Presented) The base station of claim 22, wherein the processor is specifically used for: 

when the bandwidth occupied by the pre-scheduled service is part of the system bandwidth, scheduling the terminal to switch to the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted; and 
when the bandwidth occupied by the pre-scheduled service is within the narrow bandwidth, scheduling the terminal to switch to the bandwidth occupied by the pre-scheduled service in a physical downlink control channel of the narrow bandwidth to receive the pre- scheduled service when the pre-scheduled service needs to be transmitted, and indicating a modulation and coding scheme of the pre-scheduled service and a time-frequency domain resource occupied by the pre-scheduled service in downlink control information of the physical downlink control channel of the narrow bandwidth.  

29-35. 	(Cancelled)  

36. 	(Currently amended) A terminal, comprising: 
a processor, a storage, a transmitter, a receiver and a bus, wherein the processor, the storage, the transmitter and the receiver are connected through the bus, wherein the transmitter is used for transmitting signals, the receiver is used for receiving signals, the transmitter and the receiver are independently configured respectively or integrated, the 
receiving a switch message of a narrow bandwidth receiving mode sent by a base station through the receiver, and switching to a designated narrow bandwidth to receive information, wherein a width of the narrow bandwidth is smaller than a width of a system bandwidth;
switching to the system bandwidth or a bandwidth occupied by a pre-scheduled service to receive the pre-scheduled service according to scheduling of the base station when the pre- scheduled service needs to be transmitted; and
receiving downlink control information for the terminal through the receiver in a physical downlink control channel on the narrow bandwidth, 
wherein the downlink control information is in a terminal-specific search space corresponding to the terminal and uses a control channel element aggregation level corresponding to the terminal;
receiving information relevant to the pre-scheduled service sent by the base station through the receiver before receiving the switch message of the narrow bandwidth receiving mode sent by the base station through the receiver and switching to the designated narrow bandwidth to receive information, wherein the information relevant to the pre-scheduled service includes process identification information of the pre-scheduled service, periodic information of the pre-scheduled service, and information of a resource allocated by the base station for the pre-scheduled service;
receiving, through the receiver, a process identification of the pre-scheduled service and first time information indicating when the terminal switches to the system bandwidth or the bandwidth occupied by the pre-scheduled service, sent by the base station in downlink control information of a physical downlink control channel of the narrow bandwidth, wherein the downlink control information is used for triggering the terminal to switch to the system bandwidth or the bandwidth occupied by the pre-scheduled service; 
receiving, through the receiver, second time information indicating when the terminal returns to the narrow bandwidth receiving mode, sent by the base station through the downlink control information, or detecting a trigger signal for triggering the terminal to return to the narrow bandwidth receiving mode in a preset area of a physical downlink control channel of the system bandwidth; and 
switching to the system bandwidth or the bandwidth occupied by the pre-scheduled service to receive the pre-scheduled service according to the first time information and the second time information or according to the first time information and the trigger signal.

37-38. 	(Canceled)  

39.	(Currently Amended) The terminal of claim [[38]]36, wherein the processor is specifically used for receiving information of a time interval during which the terminal is in the narrow bandwidth receiving mode and information of a time interval during which the terminal receives the pre- scheduled service sent by the base station through the receiver; and 


40. 	(Currently Amended) The terminal of claim [[38]]36, wherein the processor is specifically used for: 
receiving through the receiver a time interval configured by the base station according to the periodic information of the pre-scheduled service, and switching to the system bandwidth or the bandwidth occupied by the pre-scheduled service according to the time interval to receive the pre-scheduled service.

41. 	(Canceled)  

42.	(Previously presented) The terminal of claim 36, wherein when the bandwidth occupied by the pre-scheduled service is the system bandwidth, the processor is specifically used for switching to the system bandwidth to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted; 
when the bandwidth occupied by the pre-scheduled service is part of the system bandwidth, the processor is specifically used for switching to the bandwidth occupied by the 
when the bandwidth occupied by the pre-scheduled service is within the narrow bandwidth, the processor is specifically used for switching to the bandwidth occupied by the pre- scheduled service to receive the pre-scheduled service when the pre-scheduled service needs to be transmitted, and receiving a modulation and coding scheme of the pre-scheduled service and a time-frequency domain resource occupied by the pre-scheduled service sent by the base station through the receiver in downlink control information of a physical downlink control channel of the narrow bandwidth.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest, alone or in reasonable combination, all of the limitations of at least independent claims 1, 8, 22 and 26. Although the prior art of record may disclose each of the claim limitations individually, as provided in the previous Office action for rejection claims 1-3 and 27, combining the prior art of record for disclosing the combination of limitations of formers claim 1-3 and 27  in a single, independent claim is not reasonable, and one having ordinary skill in the art would not have found it obvious to combine the prior art record in order to arrive at the claimed invention as provided above. 
Specifically, Ang et al. (US 2016/0127991) may disclose an iterative process of a base station sending messages to control user equipment’s radio frequency front end to allow a UE to tune to a narrowband that is just wide enough to receive a data signal (Fig. 4 and 6, ¶¶ 56, 
Zeng may disclose a base station providing an indication identifying a waveform for wireless transmission (Fig. 2 ¶ 76). However, Zeng also does not provide sufficient evidence to those that one having ordinary skill in the art would have found it obvious to combine the aforementioned embodiments of Ang and modify them with Zeng to arrive at the claimed invention as provided above.
Therefore, claims 1, 4, 7-8, 11, 14, 22, 25-26, 28, 36, 39-40 and 42 are allowed as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487.  The examiner can normally be reached on 8AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas R Cairns/Examiner, Art Unit 2468